Citation Nr: 1760289	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  15-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for coronary artery disease (CAD) or ischemic heart disease (IHD), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 14, 1955 to July 18, 1958, July 15, 1958 to May 04, 1964, and May 5, 1964 to June 15, 1966 with service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified before the Board at a videoconference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service, and the evidence is in equipoise regarding whether in-service acoustic trauma caused the Veteran's hearing loss and tinnitus.

2.  Resolving all doubt in the Veteran's favor, the circumstances of his service during the Vietnam era brought him to Vietnam, as such, herbicide exposure is conceded.

3.  The Veteran has a current diagnosis of CAD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the requirements for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1131, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310, 3.385, 3.485, 3.486(a) (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the requirements for service connection for tinnitus have been met.  38 U.S.C. § 1131, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2017).

3.  Resolving all doubt in the Veteran's favor, the criteria to establish service connection for CAD as due to herbicide exposure are met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

A.  Bilateral hearing loss and tinnitus

In addition to the basic service connection principles outlined above, hearing loss is not deemed disabling for VA purposes unless the claimed hearing loss is of a particular level of severity.  In that regard, hearing impairment will be considered a disability only when the puretone threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran asserts that his bilateral hearing loss and tinnitus are caused by acoustic trauma during service.  See, e.g., Correspondence entered in Caseflow Reader in June 2012.  

The October 2012 VA examination report reflects that the Veteran has a current diagnosis of hearing loss and tinnitus.  As such, element (1) under Shedden, current diagnosis, is met.  

The second element requires an in-service incurrence or aggravation of a disease or injury.  Here, the Veteran has asserted that he was exposed to loud jet engine noises.  Additionally, he was exposed to loud artillery noises when he worked as a cannoneer in the National Guard.  See Hearing transcript entered in Caseflow Reader in August 2017; see also Military Personnel Record entered in Caseflow Reader in May 2017.  Consistent with the Veteran's assertions regarding the nature of his service, the Veteran's DD Form 214 note that the Veteran performed duties as an aircraft mechanic and his Military personnel record confirms his job as a cannoneer.  The nature of the Veteran's documented service is consistent with the acoustic trauma described by the Veteran.  Under the circumstances, the Board concludes that it is likely that the Veteran did sustain acoustic trauma during service.  Thus, the second Shedden element is satisfied.

The disposition of this appeal turns upon the question of whether the Veteran's disabling bilateral hearing loss and tinnitus were incurred during service, or, resulted from an in-service injury or event such as acoustic trauma.

In October 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner reviewed the claims file and performed an in-person examination.  The examiner confirmed the Veteran's hearing loss and tinnitus.  The examiner noted that the Veteran had sensorineural hearing loss in the high frequency range of 500-4000 Hz in both ears.  The examiner stated that there was no evidence of hearing loss until in July 1975 during a consol audiogram, a mild loss of 40 dBh1 at 6K was detected.  Regarding tinnitus, the examiner stated that tinnitus was not reported until the 1980s.  Therefore, the Veteran's hearing loss and tinnitus are less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.

During his August 2017 videoconference hearing, the Veteran's wife, who had known the Veteran since the second grade and had been with him for over 70 years, testified that while the Veteran was in-service, he appeared to have some kind of hearing loss.  She stated that he would have the television volume turned up really loudly; she had to repeat things to him; and she noticed that at church, he did not respond to certain instructions.  See Hearing Testimony entered in Caseflow Reader in August 2017.

In October 2017, the Veteran submitted a private audiological examination.  The examiner confirmed the Veteran's hearing loss and tinnitus diagnosis.  The examiner reviewed the Veteran's medical records and performed an in-person examination.  The examiner opined that the Veteran's severe bilateral hearing loss and tinnitus were most likely caused by or a result of (51 percent or better) his service in the Navy, i.e., the constant loud noise exposure from jet engines, etc.

Bilateral Hearing loss

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the claim.  There are two opinions, one for and one against service connection.  Accordingly, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  The Veteran is entitled to service connection for bilateral hearing loss.

Bilateral Tinnitus

The Board notes that tinnitus is a subjective symptom that is unable to be verified with objective findings.  

Consequently, there are no such objective findings in the service treatment records.  Moreover, there are no complaints of tinnitus during service.

However, the Board notes the Veteran's exposure to excessive noise during service.  Moreover, the Board notes that the Veteran has consistently stated that his tinnitus began during service and has continued to this day.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  The Board also finds the Veteran's statements to be credible.  Based on the forgoing, the Board finds that service connection for tinnitus is warranted as it was incurred coincident with service.

B.  Service Connection for CAD

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f).  

"Service in the Republic of Vietnam" means actual service in-country in the Republic of Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

When a veteran was exposed to an herbicide agent during active military, naval, 
or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

One of the diseases positively associated with herbicide exposure by the National Academy of Sciences (NAS) Institute of Medicine and determined by the VA Secretary to warrant presumptive service connection is ischemic heart disease, to including, acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm), and coronary bypass surgery.  75 Fed. Reg. 53,202, 53,216.

The Veteran claims that his coronary artery disease is related to his exposure to herbicides during his military service.  

The Veteran has a current diagnosis of coronary artery disease which is included in VA's definition of ischemic heart disease.  See e.g., VA Form 21-0960A-1 ischemic heart disease disability benefits questionnaire entered in Caseflow Reader in July 2012.  Therefore, the primary question in this case is whether the Veteran was exposed to herbicides during his active service.  Specifically, the Veteran asserts that his in-service work on aircrafts took him into Vietnam.  

The Veteran stated that six days after completing re-training, he departed and landed aboard the U.S.S. Midway which was stationed off the coast of South Vietnam.  During the early weeks of June 1965, his commanding officer was flying on a mission over South Vietnam when pieces of a bomb penetrated the aircraft's fuselage and starboard engine.  Due to the damage, the commander "had to bingo the plane at Da Nang AF Base in South Vietnam."  The following day, the Veteran and three other individuals were sent to Da Nang to repair the aircraft.  See Correspondence entered in Caseflow Reader in July 2012; see also August 2017 Hearing Transcript.  

To support his assertion that he served on the ground in Vietnam, the Veteran re-submitted a section of his military personnel record which "certified that the Veteran served in the Vietnam Combat Zone during all or part of the month of June 1965, while attached to Heavy Attack Squadron Eight."  See Military Personnel Record entered in Caseflow Reader in September 2016 and the original in August 2014.  The Veteran also re-submitted his DD-214 which stated that the Veteran received an "Armed Forces Expeditionary Medal (Vietnam)."  See Certificate of Release or Discharge from Active Duty entered in Caseflow Reader in August 2014.  Lastly, the Veteran has consistently and cogently explained that he was in Vietnam in order to repair a damaged aircraft, and the Veteran's explanation is fully plausible and credible with the circumstances of his service.  Considering the Veteran's statements in light of the overall circumstances of his service, the Board finds the Veteran's explanations of his service in Vietnam to be credible.  

In light of the presumed herbicide exposure and the Veteran's medical evidence showing that he developed CAD following his service separation, the Board finds that service connection for CAD is warranted as due to herbicide exposure in Vietnam.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for CAD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


